The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communication filed on 6/13/2022. 
Claims 1-19 are pending.
Claims 1, 7, 10, 12, and 15-19 have been amended. 

Response to Arguments
Claims objections have been withdrawn.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
“A rejection under § 112, ¶ 2 may be appropriate in the following situations when examining means-plus-function claim limitations under § 112, ¶ 6:
(1) when it is unclear whether a claim limitation invokes § 112, ¶ 6;
(2) when § 112, ¶ 6 is invoked and there is no disclosure or there is insufficient disclosure of structure, material, or acts for performing the claimed function; and/or
(3) when § 112, ¶ 6 is invoked and the supporting disclosure fails to clearly link or associate the disclosed structure, material, or acts to the claimed function.”
See Supplemental Examination Guidelines for Determining Compliance with 35 USC §112 and for Treatment of related Issues in Patent Applications, 76 FR 7162, 7168 (Feb. 9, 2011).
Regarding claim 1, the claim contain at least one limitation that invokes §112 ¶6, while failing to provide sufficient disclosure of structure, material, or acts for performing the claimed function. See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1565, (Fed. Cir. 1991); see also In re Donaldson Co., 16 F.3d 1189, 1195 (Fed. Cir. 1994) (en banc). Thus, claims 19 and 28 are rejected under §112 ¶2.
Applicant is required to:
(a) Amend the claim so that the claim limitation will no longer be a means (or step, or non-structure terms) plus function limitation under 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of 35 U.S.C. 112(f):                                                                                                               
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Rationale for invoking §112 6¶
Examiners will apply § 112, ¶ 6 to a claim limitation that meets the following conditions:
(1) The claim limitation uses the phrase ‘‘means for’’ or ‘‘step for’’ or a non-structural term that does not have a structural modifier;
(2) the phrase ‘‘means for’’ or ‘‘step for’’ or the non-structural term recited in the claim is modified by functional language; and
(3) the phrase ‘‘means for’’ or ‘‘step for’’ or the non-structural term recited in the claim is not modified by sufficient structure, material, or acts for achieving the specified function.
This modifies the 3-prong analysis in MPEP § 2181, which will be revised in due course.  See Supplemental Examination, 76 FR at 7167.
	Regarding claims1 the claims recite, inter alia, an apparatus/system comprising: a desktop module configured to execute a computer desktop environment on a hardware device; 
“When the claims limitations do not use the phrase ‘‘means for’’ or ‘‘step for,’’ examiners should determine whether the claim limitation uses a nonstructural term (a term that is simply a substitute for the term ‘‘means for’’).  Examiners will apply § 112, ¶6 to a claim limitation that uses a nonstructural term associated with functional language, unless the nonstructural term is (1) preceded by a structural modifier, defined in the specification as a particular structure or known by one skilled in the art, that denotes the type of structural device (e.g., ‘‘filters’’), or (2) modified by sufficient structure or material for achieving the claimed function. The following is a list of non-structural terms that may invoke § 112, ¶6:  ‘‘mechanism for,’’ ‘‘module for,’’ ‘‘device for,’’ ‘‘unit for,’’ ‘‘component for,’’ ‘‘element for,’’ ‘‘member for,’’ ‘‘apparatus for,’’ ‘‘machine for,’’ or ‘‘system for.’’ This list is not exhaustive, and other non-structural terms may invoke § 112, ¶6.”  See id.
	In claim 1, the apparatus/system is directed toward various entities “configured for” or “configured to” perform various functions.  The entities are preceded by various labeling descriptions, but words like “desktop module, remote module, user data module, catalogue module, task module, management module and migration module” only describe the functionality descriptions of the entities and are not structural modifiers, nor defined in the specification as having a particular structure.  Additionally, the actual functional language does not provide any structure modification to the described entities.  As result, the modules are non-structural terms and invoke §112 ¶6.
	Regarding claim 1, the claim recites, inter alia, an apparatus/system comprising, various means plus function limitations.  Each of the “means for” limitations is not modified by any structural limitations, nor claim modify the invention to include sufficient structure, material, or acts for achieving any of the specified functions.  As result, each of the means invoke §112 ¶6.

Rationale for determining there is insufficient disclosure
For a computer-implemented means-plus-function claim limitation that invokes 35 U.S.C. 112, sixth paragraph, the corresponding structure is required to be more than simply a general purpose computer or microprocessor.  See Aristocrat, 521 F.3d 1328, 1333, (Fed. Cir. 2008). The corresponding structure for a computer-implemented function must include the algorithm as well as the general purpose computer or microprocessor. See WMS Gaming, Inc., 184 F.3d 1339 (Fed. Cir. 1999). The written description of the specification must at least disclose the algorithm that transforms the general purpose microprocessor to a special purpose computer programmed to perform the disclosed algorithm that performs the claimed function. See Aristocrat, 521 F.3d at 1338.  Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or in any other manner that provides sufficient structure.  See Finisar Corp., 523 F.3d 1323, 1340, (Fed. Cir. 2008).
A rejection under 35 U.S.C. 112, second paragraph, is appropriate if the written description of the specification discloses no corresponding algorithm. See Aristocrat, 521 F.3d at 1337-38. For example, merely referencing to a general purpose computer with appropriate programming without providing any detailed explanation of the appropriate programming, See Id. at 1334, or simply reciting software without providing some detail about the means to accomplish the function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. §112, second paragraph, even when one of ordinary skill in the art is capable of writing the software to convert a general purpose computer to a special purpose computer to perform the claimed function.  See Finisar, 523 F.3d at 1340-41.
	Regarding claim 1 the specification provides structure for implementing the functional limitations, however that structure is limited to general purpose computers.  The applicant is reminded that general purpose computers is not sufficient to provide the required structural disclosure, Aristocrat, 521 F.3d at 1338, and that indefiniteness analysis does not turn on the name of the structure that does the processing.  See Net MoneyIN, Inc. v. VergiSign, Inc., 545 F.3d 1359, 1366-67 (Fed. Cir. 2008).  The applicant’s specification fails to provide any detailed explanation of the algorithm that transforms the general purpose microprocessor to a special purpose computer programmed to perform the disclosed algorithm that performs the claimed function.  The applicant is reminded that the requirement for the disclosure of an algorithm can be avoided if one of ordinary skill in the art is capable of writing the software to convert a general purpose computer to a special purpose computer to perform the claimed function is unpersuasive because the understanding of one skilled in the art does not relieve the patentee of the duty to disclose sufficient structure to support means-plus-function claim terms. The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps.  See Supplemental Examination Guidelines, 76 FR at 7168.  As result, the claims 19-36 have failed the §112 ¶6 requirement of disclosing the corresponding structure that performs the functional limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


1.	Claim(s) 1,7-11 and 13-14 is/are rejected under 35 U.S.C. 103(a) as being unpatentable by Kim et al (US20140067917 A1) in view of French et al (US8972485 B1).
With respect to independent claims:
Regarding claim(s) 1, Kim et al teach an apparatus for a computer desktop infrastructure, the apparatus comprising: a desktop module configured to execute a computer desktop environment on a hardware device, the computer desktop environment associated with a user, a remote module configured to provide the computer desktop environment to the user over a network; (Kim; [0049], Fig.2; the hypervisor 210 (desktop module) accommodates one or more virtual machines 220 above hardware. [0050], the hypervisor 210 may communicate with the configurations of the virtual machine 220 and the desktop virtualization agent 25 ((computer desktop environment)) using a programmed demon.)
a user data module configured to store data associated with the user in highly available, 
redundant storage that is remote to the hardware device executing the computer desktop 
environment (Kim; [0038], Fig.2; after the user has finished using the assigned virtual machine, the connection broker module 110 may store current environment settings (user data) based on a user account so that the user can connect again at a desired time, may eliminate the desktop virtualization connection function, and may eliminate the screen redirection function. [0081], in accordance with the present invention, the DaaS system including the DaaS manager and the DaaS client is applied, so that efficient management can be achieved using a multi-Persona Computer (PC) (non-volatile storage devices) system based on desktop virtualization) 
However, the prior art fails to teach and cache a redundant copy of at least a portion of the user data in one or more storage devices local to the hardware device executing the computer desktop environment; and a local storage module configured to store application data for the computer desktop environment in local non-volatile storage of the hardware device executing the computer desktop environment.
French et al teach and cache a redundant copy of at least a portion of the user data in one or more storage devices local to the hardware device executing the computer desktop environment; (French, col.14, lines 10-25; a configuration file or table (user data) may be employed to indicate the applications to be executed by server system 110, or locally by the client system as described above. The table may be communicated during the registration and exchange of information between the client and server systems as described above (e.g., steps 706, 708, and/or 709 (FIG. 7A)). The application routing table may reside on the local client, broker, remote virtual desktop, or a neutral location (e.g. remote virtual desktop file share, web server, etc.). Further, several techniques for video processing, distribution, and/or streaming (e.g., FLASH, QUICKTIME, SILVERLIGHT, Content Delivery Network (CDN), infrastructure caching, infrastructure prepositioning, local client caching, etc.), and network multicast become limited or unavailable in a remote virtual desktop environment.)
 and a local storage module configured to store application data for the computer desktop environment in local non-volatile storage of the hardware device executing the computer desktop environment. (French; col.14, lines 24-30; the remote application client (RAC) module directs the application request to the instance of the requested application executing locally on the client system at step 716 in order to execute the requested application locally on the client system and accommodate the request. This enables control and other data to be passed from the remote virtual application to the requested local application of the client system.)
Therefore, it would have been obvious to a person of ordinary skill to use and cache a redundant copy of at least a portion of the user data in one or more storage devices local to the hardware device executing the computer desktop environment; and a local storage module configured to store application data for the computer desktop environment in local non-volatile storage of the hardware device executing the computer desktop environment as taught by French et al. The motivation/suggestion would have been because there is a need to scenarios that lack network congestion, have very high capacity computing, support media hairpinning through the data center, and have no requirements for local services like telephony services (e.g., call control, bridging or gateway functions) or Internet services/access. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.

With respect to dependent claims:
Regarding claim(s) 7, Kim-French teaches the apparatus of claim 1, wherein the user data comprises one or more of a user’s settings, a user’s preferences, session information, user files, application settings, and logs. (Kim; [0038], Fig.2; after the user has finished using the assigned virtual machine, the connection broker module 110 may store current environment settings (user data) based on a user account so that the user can connect again at a desired time, may eliminate the desktop virtualization connection function, and may eliminate the screen redirection function. [0081], in accordance with the present invention, the DaaS system including the DaaS manager and the DaaS client is applied, so that efficient management can be achieved using a multi-Persona Computer (PC) (non-volatile storage devices) system based on desktop virtualization)

Regarding claim(s) 8, Kim-French teaches the apparatus of claim 1, further comprising a migration module configured to transfer the computer desktop environment between executing in a virtual machine and executing natively in response to a trigger. (Kim; [0030], Fig.1 and 2; the DaaS manager 10 functions to assign a DaaS server to the DaaS client 20 in response to a request from a user, and to manage the generation, management, extinction and migration of a virtual machine. [0033], referring to FIG. 2, the DaaS manager 10 in accordance with this embodiment of the present invention includes a connection broker module 110, a provisioning module 120, a management module 130, and a web server module 140.)

Regarding claim(s) 9, Kim-French teaches the apparatus of claim 1, wherein the application data comprises computer executable program code of one or more applications for the computer desktop environment. (French; col.14, lines 24-30; the remote application client (RAC) module directs the application request to the instance of the requested application executing locally on the client system at step 716 in order to execute the requested application locally on the client system and accommodate the request. This enables control and other data to be passed from the remote virtual application to the requested local application of the client system.)

Regarding claim(s) 10, Kim-French teaches the apparatus of claim 9, wherein the one or more applications comprise user applications of the computer desktop environment. (French; col.14, lines 24-30; the remote application client (RAC) module directs the application request to the instance of the requested application executing locally on the client system at step 716 in order to execute the requested application locally on the client system and accommodate the request. This enables control and other data to be passed from the remote virtual application to the requested local application of the client system.)

Regarding claim(s) 11, Kim-French teaches the apparatus of claim 10, wherein the one or more applications comprise infrastructure for providing the computer desktop environment to a remote user. (French; col.14, lines 24-30; the remote application client (RAC) module directs the application request to the instance of the requested application executing locally on the client system at step 716 in order to execute the requested application locally on the client system and accommodate the request. This enables control and other data to be passed from the remote virtual application to the requested local application of the client system.)

Regarding claim(s) 13, Kim-French teaches the apparatus of claim 1, wherein the computer desktop environment executes in a virtual machine on the hardware device. (French; col.10, lines 42-50, the virtual environment may include any type of environment providing a local or remote virtual service or task (e.g., one or more virtual applications, a virtual desktop, a virtual machine, a virtual tablet, a virtual gaming console, a web application, etc.), while the applications may include any type of application (e.g., word processing, media, browser, communication, etc.).

Regarding claim(s) 14, Kim-French teaches the apparatus of claim 1, wherein the computer desktop environment executes natively on the hardware device. (Kim; [0049], Fig.2; the hypervisor 210 (desktop module) accommodates one or more virtual machines 220 above hardware. [0050], the hypervisor 210 may communicate with the configurations of the virtual machine 220 and the desktop virtualization agent 25 ((computer desktop environment)) using a programmed demon.)

2.	Claim(s) 4-6 and 12 is/are rejected under 35 U.S.C. 103(a) as being unpatentable by Kim et al (US20140067917 A1) in view of French et al (US8972485 B1) in view of Nickolov et al (US 20090276771 A1).
Regarding claim(s) 4, Kim-French-Nickolov teaches the apparatus of claim 1, further comprising a configuration task module configured to provide a library of one or more automated, executable tasks for managing different remote users of instances of the computer desktop environment. (Nickolov; [0080], generally, the cloudware techniques described herein may be implemented on software and/or hardware. For example, they can be implemented in an operating system kernel, in a separate user process, in a library package bound into network applications, on a specially constructed machine, over a utility computing grid, on a network interface card, etc.)

Regarding claim(s) 5, Kim-French-Nickolov teaches the apparatus of claim 4, wherein one of the automated, executable tasks comprises an automated workflow for onboarding a new user of an instance of the computer desktop environment, including: receiving one or more of a name, a department, an email address, a user picture, and an application set for the new user; querying a manager for authorization to onboard the new user; creating an account for the new user with a set of user credentials; and providing an instance of the computer desktop environment to the new user in response to the new user providing the set of user credentials. (Nickolov; [0428], Fig.3; Content (e.g., 312) relating to the DCO's various account settings such as, for example, billing history, billing information, account options, etc. In at least one embodiment, some or all of the DCO's account settings content may be flagged as private, and only viewable to authorized DCO employees/agents. Content (e.g., 314) relating to various types of network accessible virtual appliances and/or applications such as, for example, one or more of the following (or combinations thereof): application catalogs 314 a, applications 314 b, appliance catalogs 314 c, appliances 314 d, etc. Content (e.g., 316) relating to various user (e.g., 316 b) and/or user accounts (e.g., 316 a). In at least one embodiment, the account content 316 b may include user account information relating to accounts created for users who may be authorized by the DCO to have various types of privileges/access. Content (e.g., 318) relating to messages associated with the DCO and/or associated with one or more DCO employees/agents.)
Therefore, it would have been obvious to a person of ordinary skill to use wherein one of the automated, executable tasks comprises an automated workflow for onboarding a new user of an instance of the computer desktop environment, including: receiving one or more of a name, a department, an email address, a user picture, and an application set for the new user; querying a manager for authorization to onboard the new user; creating an account for the new user with a set of user credentials; and providing an instance of the computer desktop environment to the new user in response to the new user providing the set of user credentials as taught by Nickolov et al. The motivation/suggestion would have been because there is a need to reduced costs of sales and marketing. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.

Regarding claim(s) 6, Kim-French-Nickolov teaches the apparatus of claim 4, wherein one of the automated, executable tasks comprises sending a management message to one or more of the different remote users through the instances of the computer desktop environment. (Nickolov; [0080], generally, the cloudware techniques described herein may be implemented on software and/or hardware. For example, they can be implemented in an operating system kernel, in a separate user process, in a library package bound into network applications, on a specially constructed machine, over a utility computing grid, on a network interface card, etc.)

Regarding claim(s) 12, Kim-French-Nickolov teaches the apparatus of claim 11, wherein the infrastructure comprises one or more of a virtual storage device file, a remote desktop services stack, a domain controller, a system configuration management server, a file server, and an application server. (Nickolov; [0045], different embodiments of computing networks may include multiple different data centers and/or server grids which are deployed different geographic locations. In at least one embodiment, at least some of the server grids may be operable to provide on-demand, grid and/or utility computing resources for hosting various types of distributed applications. In at least one embodiment, a distributed application may be characterized as an application made up of distinct components (e.g., virtual appliances, virtual machines, virtual interfaces, virtual volumes, virtual network connections, etc.) in separate runtime environments. In at least one embodiment, different ones of the distinct components of the distributed application may be hosted or deployed on different platforms (e.g., different servers) connected via a network. In some embodiments, a distributed application may be characterized as an application that runs on two or more networked computers.)

3.	Claim(s) 2 is/are rejected under 35 U.S.C. 103(a) as being unpatentable by Kim et al (US20140067917 A1) in view of French et al (US8972485 B1) in view of Nickolov et al (US 20090276771 A1) in view Baker et al (US 20090100448 A1).
With respect to dependent claims:
Regarding claim(s) 2, the prior art fails to teach the apparatus of claim 1, further comprising an application catalogue module configured to present an interface for the validated user to select an application for installing in the computer desktop environment, 
wherein the local storage module is configured to store the selected application in the local non-volatile storage of the assigned one of the multiple hardware devices prior to selection of the application by the validated user, thereby expediting installation and execution of the selected application.
However, Nickolov et al teach further comprising an application catalogue module configured to present an interface for the validated user to select an application for installing in the computer desktop environment, (Nickolov; [01766], Using this remote desktop interface, the user may perform various types of activities at the virtual desktop computer system such as, for example: installing/removing software components to/from the virtual desktop computer system, installing/removing virtual hardware components to/from the virtual desktop computer system, running software applications installed at the virtual desktop computer system, storing data at the virtual desktop computer system, retrieving data stored at the virtual desktop computer system, and/or other types of activities which may typically be performed at a desktop computer system.)
Therefore, it would have been obvious to a person of ordinary skill to use further comprising an application catalogue module configured to present an interface for the validated user to select an application for installing in the computer desktop environment as taught by Nickolov et al. The motivation/suggestion would have been because there is a need to reduced costs of sales and marketing. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.
The prior art fails to wherein the local storage module is configured to store the selected application in the local non-volatile storage of the assigned one of the multiple hardware devices prior to selection of the application by the validated user, thereby expediting installation and execution of the selected application.
Baker et al teach wherein the local storage module is configured to store the selected application in the local non-volatile storage of the assigned one of the multiple hardware devices prior to selection of the application by the validated user, thereby expediting installation and execution of the selected application. (Baker; [0040], Fig.4; at block 404, arrival of the files associated with application in the predefined location is identified. For example, the virtualization coordinator 110 may monitor the predefined location 302 periodically to determine whether collection of files related to applications to be installed on the server computer 106 are present. The control management module 212 may send instructions based on inputs received from the system administrator through the virtualization configuration UI 312. The inputs may be for example, instructions to control the operation of the virtualization coordinator 110. 
Description of Disclosure - DETX (42): [0041] at block 406, the application is be pre-cached for local use. The virtualization coordinator 110 may gather the collection of files associated with the application from the predefined location 302 and store the collection of files as the new file package 216 in the server computer 106. In an implementation, the virtualization coordinator 110 may instruct the provisioning module 112 to collect the new file package 216 for local use.)
Therefore, it would have been obvious to a person of ordinary skill to use wherein the local storage module is configured to store the selected application in the local non-volatile storage of the assigned one of the multiple hardware devices prior to selection of the application by the validated user, thereby expediting installation and execution of the selected application as taught by Baker et al. The motivation/suggestion would have been because there is a need to auto provisioning and publication of applications. Additionally, the cited references are in the field of communication as is the current application, and thus, are in analogous arts.

4.	Claim(s) 3 is/are rejected under 35 U.S.C. 103(a) as being unpatentable by Kim et al (US20140067917 A1) in view of French et al (US8972485 B1) in view of Nickolov et al (US 20090276771 A1) in view of Baker et al (US 20090100448 A1) in view of Mathew et al (US 20070220417 A1).
Regarding claim(s) 3, the prior art fails to teach the apparatus of claim 2, wherein the application catalogue module is configured to query a supervisor of the user for authorization to purchase the selected application and to purchase a license for the selected application from a third party in response to receiving authorization from the supervisor.
Mathew et al teach wherein the application catalogue module is configured to query a supervisor of the user for authorization to purchase the selected application and to purchase a license for the selected application from a third party in response to receiving authorization from the supervisor. (Mathew; [0043], the user authentication and security module 301 notifies the application installer 300 as to whether the user has the right to install the application. If not, then the application installer module 300 denies the installation request. If so, then in one embodiment, a local application installer module 310 is transmitted to the user's computer along with the application program code 331 required to install the application. After the application 131 is successfully installed, the process returns to 206 and the invoker module invokes the application 131.)
Therefore, it would have been obvious to a person of ordinary skill to use wherein the application catalogue module is configured to query a supervisor of the user for authorization to purchase the selected application and to purchase a license for the selected application from a third party in response to receiving authorization from the supervisor as taught by Mathew et al. The motivation/suggestion would have been because there is a need to editing documents available over a Web session. Additionally, the

Allowable Subject Matter
Claims 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUJI CHEN whose telephone number is (571)270-0365.  The examiner can normally be reached on 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUJI CHEN/
Examiner, Art Unit 2449


	/VIVEK SRIVASTAVA/             Supervisory Patent Examiner, Art Unit 2449